.




               OFFICE        OF THE    AlTORNEY          GENERAL      OF    TEXAS

                                          AUSTIN




    Honorable         George Ii. Sheppard
    Comptroller          0r Pub110 Aooountr
    Auetla,         Tex88
    Dear dir:




                                                                           mbmltted       ror ou
    ot Thm Amerleaa Be
    free      Sror      ad

                                                         6plled    a6 followar


                                                  arty ln the Cltr of Clebunts,

                              *io &i    uoe ie    thlo     property        being    put   at



                                          10 well rented and after doduet-
                                     and oo?anty tuom,   inmranre and upkeep,
                                      are about e aad uo wed In the maln-
              tenanee        of thr Dollar Chapter, Amerlom Red Crors artlri-
              tlr8.
Eonorpble Forgo             8. Sheppard,     tige 2


                 "2.    What be your plom aa to lto            iW     1~00
           The proput    lo on the market for oale.          It
lo the 08ly plooe of property      held.      Uo hte trlod
to g e t l naoonable prior ?or thlo         ?operty linw
it M Olqepted br 6008 Au&uet 1, 1 1 43.           It the
            l0a bo Bold tho )ro.o.dO
p r o p er ty                            will   k   iBtOOtOd
iB     u.   8.    boBdO.



        “3. 'If oonronlont thlo Daportuat   ohould
like you to oend a pa8phlet of the law thot luthorlzoo
oreatlon of tho looal ahapter of The Amrlo&n ZmI
Cross and oopy of the Charter.’

           -ho luerlour    Rod Woo8 ~88 lnoorporated
br      set of Coqgroeo In 1905 no l ?ederal a&enoy.
       ~1
A8 we Pnderotod      it there lo DO law whleh uuteo
looal ohaptero.      Wo le (nrloolng         herwlth    l photo-
ltotlo oopf oertirylng       tht      the Dollar Oorott Ohaptor
Lcr, jPrlodiotioB    and lo lpoelfle~ll~        authorbed to
lr r r yo n R e dOr 080 lOtiritieS       and monthly r&port8
le sent to thr Amerioan          lktioml     Rod Croao.    speoiri-
rally   Red Qrooo Chaptoro ue not pormittrd to hold
titlo to rod cotate and the title to the proputy
lt Cloburne lo in the aano of tho Anerloa8 Red Orooo,
ruhlngton,             D. O.,   l Fedorol   yenoy.    8hould    tho
property be 0016 by the Aaorloan Rod Crooo, the
proooodo would be turaod over ior uinteunoe       or
the Dalloo Chapter.     Shlla we lo not aulrq the
property in qrreotlor dlmtlr     ior Red Or088 br
ouapanor,    tho proooedo are king uoed for main-
tenanoe of tho Dallao Qhaptor. We bellevo     that
thlo proport    lhould bo uomp% from tax&ion    and
le l  k lB g that y o ulo mll0.~
Hanonble     Gaorgo H. qheppord,.        Pago 3



               -. h4ro help lxpraooly
              W;                        -    In our protlouo   opinion
No. O-4291 The Amorle’MRed Orooo, or any duly organized
or azlotlng      chapter thereof, to be an lnotrumontollty            of
the United States.           O111lko the oltuatlon     of unp other
inotnmaat4litieo         of the Felar41 Governmenb, whora Oon-
grsso ha4 axpraooly          provided for loon1 nondloorlmln4tory
ad 14lora4tu        llabllity,       the otatutea   ara silent  regarding
ouah tsx llsblllty         or iamunlty of the Red Crone. Suoh being
the oaoe wa ore l~ollnad           to iolIor    the tact laid domi in the
reoent   onoo 0r ~ravoo v. Pa0910 of %ntb              0r Jew Yori:, 306
il. 3. 466, 83 L. Id. 927, 59 S. Ct. 595:
              ?3110n00 0: cougroso    Implies    Immunity no more than
      does the ol~~anoa or the 0onatltution.           It r01101;0 that
      when exemption iroll ltsto taratim          lo olaiaod   on the
      C;rouad that the federal     gorarnzmt      la burdened bf the
      tex,   and Congress hr;s dloolo8ad      no Intaatlon   rlth
      rsspeot    to the olalmad lmnunlty,      it is in order to
      oonsldsr     the natura and ofieot    of the alleged     burden,
       . . .”
               n looal. nondlao$lloinatory          sd raloropl    tax on pror,srty
of a Tsderal        instrumentality       ham bean uphold ln numerous
daoiolono      of 81 L. i L. 463, 57 S. Ct. 334 (property                 used by the oom?any
In its opartitiono         on 4x oil rind gas lease oorarl~,              lande    of
rootrioted       :‘EVh60 Indiana).
Honorable Ueorgr II. Sheppard,             Pago 4


              On thiothbr band thors             arb   many authoritlbr        hold-
ing th4 sank4 t/pe 0r tti ~016 by            rbason   or th6 tu being l
dir o o t burdsn on the Unit4d Sbstbs           Gorbmmsnt.       Clallam County,
Uastln&on,       V. UIlitSb      State8  6Sd Unltsd   StbtbB    SprU44   ProdUo-
tlon   Corpolrtlon,263 0. S.            3U (Property     a4  Lirbd   and   la4d  ror
w4r produotlon);        tilted      Stat.48V'. Coghlan, 2 8 1 lr. 425 (propbrtp
owns& by Fbdsral Shlp;in(lBo4rd                 Emsrgono~       Flbbt  Corporstion
and uaod ror       war produotioo);          lUng   Oounty,      ‘Uarhlngton, t. aitbd
sthtss    Shipping Board Fleet OorpOrotlOn,                    262 ?. 950 (sum ract
lltustloa     as In Ilnltbd        Stst48    v.  Coghlan,       supm);   tilted   States
~ouaing Corporation          v.    City 0r natartan,            113 8. I. Ylsc.     679,
166 1. Y. Supp. 309 (land 84qUlrOd to hsu~r workbra                          in 488on-
tlal    indurtri48    during world Iur One).                It    is to bb noted that
in saoh of the a“48             oltbd in thi‘ paragraph the Fbd4ral               Oovern-
nent own06 rll the rtoek,or               the bntlrb      banr~lolal     intbrbst    in
thb stosk,      Of the 4OrpOrStiOn8         SOu@lt to be tUbd.

              We bbliOV0    the proper teat ia found In Coolsy                  on
Taxation     (Ith Bdltlon),    Volum4 2, Seotlon  607:
             *. . . The teet is :whbther the tax doprlrbs tha
       parsons or oorporatloas   taxed,  in truth,  of power to
       aarvb thb go+brne.ent (ia they were intsndbd   to aor~e it,
       or hinder  the Orri0ient sx4rolob   or their power.
              “It   rollowa    that    a atete
                                        ta% upon the property or
       sn agont  or the redbral          gorbrm4nt
                                             la not prohibited
       merely  bbOaUl3e it is the property  of suoh an agent.
       *Tu8tlon   or the agonog is taxation    0r thb EOmsi taxa-
       tion or thb property   of the agant 18 not alws~s,    or
       gmnsrallr,  taxation  o? the man~.~     A tax upon the
       'pr4pbStr'      Of 4gbIlt4 4?     lgOll4ibS     Or thb   ib64r‘l     gOtOm-
       moat dobs     not nb4e4s8rily    drprltb     them or thblr psuor
       to ssrvs suah gorenmsnt        nor   hinder the rfflolbnt          usr-
       4184   or the power, and hens@ may be rightrull;r              laid;
       bat   a tax upon tholopsrstionsl        Of suoh s&bats or agsn-
       4188,   1. b., an ooaupatlon      or prirllege        tax, being a
       dlrbet    obstruotlon   to the lxer4184 of fed4ral            pmef,
       18 lnralld.       But where the proprrtp        0r a aorpmmtlon,
       eaga@d in exboutlng        a rederal    agsnoy,     is itablf    the
       means by whiah suoh w54noy i‘lx OOUtb thb             d,PrQpbrty
       is  not SUbJ6Ot to State or loeal          taxation.”
                                                                                    P5U




lionorable     aUborgrE. Sheppard,       Pegs   5


Se. dS0  Indian idOtOI’SgOlS CO. V. &ited               StStbS,      283 YJ. S.
570, 75 L. 166. 1277; lox Film Corp. f.             Doyal,        286 U. s. 123,
76 L. Ed. 1010.
               In our oplnloa   the     property
                                               of Tha Anbrlaan Red
Cross la not in ltaolf  the moana by whlot           Its agenoy ror
the. Onltad Stetee Gotom.bnt  is lxboutod.             The Cbderal Uotbrn-
mat does not wholly own its stook, alnor             there is none.       Al-
though the 4orporatIon      la rather strlotly       aupenlsed      by Ita
ormtor, and 1s assisted        In lta operations      by substantial
SWSJSdireotly   ap~roprlated     fro- the national       treasury,    the
peop1e of this netion. are large&         responsible      ror its support
through voluntary    oontributlons.      Too, its purposea         are not
all strlotly goternmontal       In ohuraoter,    6 a rhown by Subaeo-
tlona 3 an1 5, Ssctlon      3, Title   36, II. 5. C. 5., rhioil read
85   r0n0ws:

               *The purpoocisof   the     oorporatlon      ar6 and ahhli     bb -

             nFlrst. To fWi8h.tolUteer       aid to the alok and
       woundbd or armles in tin4   or war,  In aooordanos with the
       spirit  ana oonditlons  0r the oonferenoe or Gbnbta or
       Ootobbr 1863, and also of the treaty     of the Red Cross, or
       the treat;   Jr Ganava, oi August 22, 1664, to whloh the
       Vnlted Stat.68 of Lmerlea gore ita adhesion on %13rOh 1,
       1882.
               ".   . .
               "Fifth.     iad to oontinue     ma 0arrJ on a rystem   0r
       national     and internatlonalrelief        in tla4 of peaoe and
       apply    the sa:m in mItlgatln&        the suitering   ssuoed by
       pestllenoe,      famine,   ilrb,   Sloods,  and other great
       national     aalamitiea,     .and to hric;e   and carry on meamres
       ror prbventlng        the aame.w
             You will  note that tbe parpO8b8 rO? whfoh Thb Amrioan
Red Crosr wa s lnoorporuted     llluw it to rblie+e      di.stre88    In
rorelgn   lands.    We b41lsr4  thsn that   its sltustlon      la  dirtin-
gulehable    from that oi inotrumentalltlea     wholly owned and oon-
trolled   by the ?edoral Oorernmmt       and whO8b propbrtiee       are the
means through rhloh     the Psderal  powera arb exenisbd.
                                                                                          .. - -




Honorable          Uoorge H. Sheppard, Page 6


          'IO the&fore 00n4iud0 that ad ralormai trxos   laid
agelast The As4rloan Red Ok88 under the prbasnt    olroum-
stances would not oonstltufe a dlreat burden upon the United
St8   tbs.

              The purpoaes of The Aamrlean Red Cross 80 set
rorth In Tltlr     )6, Chapter 1, 3eatlon  3, U. S. C. A., show
it to be a ohultabls       organlsatloa.  This b4lng the ease,
WI gust now oonsldu       the poeslblllty of the building     being
cxeapt iron taxation      by reason or our state  ConstltutscPn
and rtstutes.      We r,rlotra portion of Attible 7150, V. A. C. S.,
4~ r0ii0as:
                     *The          rollowing   propsrty   Uh81: be exe?ipt   mm   taxa-
             tion,        towit:

                     “. . .

                    "7. Fubllo charities.        - All bui1Jings     belonging
             to lnstltutlons     Of purely public oharlty,       together    with
             the lands belonging      to and 044UFIed by suoh institutiona
             not lorsbd or ottbrwlae       udbd with n view to prorlt,         us1088
             such rents and profits       and all moneys an4 orsdlts        are ap-
             propriated     by suoh inatitutiana    solely  to aurtain      8U4h
             Institutions.     . . .*

                would aem fro3 the language
                     It                                qsotsd that the                             I
property oonseraeb
hbrs vary erftitivel;
                        t;ere w0tid
                             ntiiirbd
                                        * lxampt.      I;O.:bYbr, our courts
                                          this protlslon     0r the statute                        ._
                                                                                                    J
by their oonstruotlon       of Artiole      8, Seotiou    2, or our State
Con8tltutlon.      A hoat of Texas dealslona          are In aoaord on the
propoeltlon    that the propsrty mat be owned and used *uelu-
alrely*   by the oharltable        organiaatloa.      The latrat expresalon
by ow highest      oourt on this point Is round In the oass OS
City of Longtiaw v. Markham-%sRee Mezsmlal Hoqpltal,                137 Tex.
176, 152 S. Yf. (26) 1112.

           Slno4 tht use to whloh the bnIldIng      la put admittedly
18 not Nexoluslven,     Fhb hmerloan  Rad Or088 la liable  for the
a& trlorea  taxa    laid against   thr property inquired  about.




                                                              woo&row Edwards
                                                                    As8lDt‘nt